

115 HR 1796 IH: Lift the Relocation Burden from Military Spouses Act
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1796IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Ms. Stefanik (for herself, Mr. Jones, Mr. King of New York, Mr. Heck, Mr. Webster of Florida, Mr. Delaney, Mr. Walz, Mr. Faso, and Mr. Rush) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to authorize, in connection with the permanent change of
			 station of a member of the Armed Forces requiring relocation to another
			 State, the reimbursement of the member for qualified relicensing costs
			 incurred by the spouse of the member to secure a license or certification
			 required by the State to which the member and spouse relocate, to
			 encourage States to expedite license portability for military spouses, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Lift the Relocation Burden from Military Spouses Act. 2.Reimbursement for State licensure and certification costs of a spouse of the Armed Forces arising from a permanent change of station of the member to another State (a)Reimbursement authorizedSection 476 of title 37, United States Code, is amended by adding at the end the following new subsection:
				
					(p)
 (1)The Secretary concerned may reimburse a member of the armed forces who is reassigned for a permanent change of station or permanent change of assignment from a duty station in one State to a duty station in another State to which the movement of the member’s dependents is authorized at the expense of the United States under this section for qualified relicensing costs of the spouse of the member.
 (2)Reimbursement to a member under this subsection may not exceed $500 for each change of station or change of assignment.
 (3)In this subsection, the term qualified relicensing costs means costs, including exam and registration fees, that— (A)are imposed by the State of the new duty station to secure a license or certification to engage in the same profession that the spouse engaged in while in the State of the original duty station; and
 (B)are paid or incurred by the member or spouse to secure the license or certification from the State of the new duty station after the date on which the orders directing the permanent change of station or permanent change of assignment are issued..
 (b)Expedited license portability for military spousesThe Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard, shall work with States to improve the portability between States of a license, certification, or other grant of permission held by the spouse of a member of the Armed Forces to engage in a particular activity in a State. The strategies to be recommended by the Secretaries to improve license portability for military spouses shall include the following:
 (1)Recognition by a State of a license issued by another State and in good standing in that State. (2)Issuance of a temporary license pending completion of State-specific requirements.
 (3)Provision of an expedited review process for military spouses. (c)Report on extent of unemployment and underemployment of military spousesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report evaluating the extent to which spouses of members of the Armed Forces are unemployed and underemployed, in comparison to the general population. The report shall include an estimate of the number and percentage of unemployed and underemployed military spouses, the primary reasons for their unemployment or underemployment, and recommendations to increase employment opportunities for military spouses.
			